DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 15-16, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-9 and 19-20:
Claims 1 and 19, taking claim 1 as exemplary, recites the limitation "receiving parameter data from the model training application in the first container, the model training application in the second container, and the model training application in the third container; and calculating a model parameter based on the parameter data" in the second to last element of the claim.  There is insufficient antecedent basis the “third container” limitation in the claim. It is unclear to what the third container is referring to within the claim (i.e. is it a separate container from the first and second container, or is it a duplicate or similar to the first or second container). Therefore, the claim is rejected as being indefinite 
Dependent claims 2-9 and 20 are rejected at least for the reasons recited above as including the same indefinite limitations independent base claim 1 and 19 upon which claims 2-9 and 20 depend.

Regarding claims 6 and 15:
Claims 6 and 15 contains the trademark/trade name MICROSOFT WINDOWS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the source (i.e. the company MICROSOFT WINDOWS that manufactures and produces software) and, accordingly, the identification/description is indefinite.

Regarding claims 7 and 16:
Claims 7 and 16 contains the trademark/trade name LINUX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or the source (i.e. the Linux foundation) and, accordingly, the identification/description is indefinite.

Would Be Allowable Subject Matter
Claims 1-9, 15-16, and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Allowable Subject Matter
Claims 10-14 and 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Though Faulhaber et al., (US 2019/0155633 A1), part of the prior art made of record, teaches the use of containers to train a machine learning model in paragraph [0034] through the use of a machine learning container layer virtual machine images.
And though Srinivasan et al., (US 2018/0300653 A1), part of the prior art made of record, teaches the use of containers with parameters for training of a model in paragraphs [0025] and [0079] through the use of receiving hyper parameters for determining training containers and training a model.
The primary reason for marking of allowable subject matter of independent claim 10, in the instant application, is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“causing a first container to be installed at the processing node based on the static status information, the first container being configured with a model training application; causing a second container to be installed at the processing node based on the static status information, the second container being configured with the model training application; assigning a first layer of a model to be trained by the model training application in the first container; assigning a second layer of the model to be trained by the model training application in the second container; receiving parameter data from the model training application in the first container and the model training application in the second container; and calculating a model parameter based on the parameter data.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of container with virtual machines and the use of parameters to train machine learning models, it does not teach separate containers for the training of different machine learning layers of the same machine learning model through assigning a first layer of a model to be trained by the model training application in a first container, assigning a second layer of the model to be trained by the model training application in the second container, and then subsequently receiving parameter data from the model training application in the first container and the model training application in the second container in order to calculate a model parameter based on the parameter data.
Dependent claim(s) 11-14 and 17-18 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 10 upon which claims 10-14 and 17-18 depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124